[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE FIFTH COUNT (#131) 
The plaintiff does not present a new cause of action. The amendment relates back as it is no more than an enlargement of what has already been plead by way of intentional conduct causing physical injury to the plaintiff. The circumstances and facts remain the same. Sharp v.Mitchell, 209 Conn. 59 (1988). There is no surprise or prejudice.
The defendant fares no better under its exclusivity argument. The CT Page 16092 plaintiff's allegations facially invoke the "substantial certainty" test adopted in Suarez v. Dickmont Plastics Corp., 229 Conn. 99 (1994). Here a jury could reasonably infer from all the circumstances viewed in the light most favorable to the plaintiff, that the defendant's conduct constituted more than a mere failure to provide appropriate safety or protective measures, and that the plaintiff's injury was the inevitable and known result of the actions required of him by the defendant. Id., p. 111.
Motion denied.
Licari, J.